Citation Nr: 1702081	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-41 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.

2. Entitlement to service connection for diabetes mellitus, type II, for purposes of accrued benefits.  

3. Entitlement to service connection for coronary artery disease (claimed as ischemic heart disease), for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The appellant is a surviving spouse of a deceased veteran (the Veteran) who had active duty service from February 1971 to February 1973.

These matters come to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death, diabetes mellitus, type II, and coronary artery disease.  The appellant contends that the Veteran was exposed to Agent Orange in Vietnam.  The Veteran's March 2012 death certificate notes his immediate cause of death was colon cancer with metastasis to bone, liver, and lung peritoneum.  Significant conditions contributing to his death included hypertension, diabetes mellitus, and hyperlipidemia.  

The Veteran's DD 214 notes he served in the United States Marine Corps and received the Vietnam Service Medal.  His service personnel records note he served on the USS Tripoli (LPH-10) from October 19, 1971, to November 14, 1971, and from November 24, 1971, to January 19, 1972.  Additionally, his records note he was a member of the TG (Task Group) 79.4 SLF-A (Special Landing Force Alpha) in contiguous waters of the Republic of Vietnam on October 26, 1971, December 12, 1971, and January 12, 1972.  

In April 2012, the National Personnel Records Center (NPRC) was unable to determine whether or not the Veteran served in the Republic of Vietnam.  The NPRC noted that the Veteran was attached to unit TG 79.4 SLF-A, which "could have been assigned to a ship or to shore.  For DOD [Department of Defense] purposes, the unit was credited with Vietnam Service from 10/26/1971 to 10/26/1971 (one day only), 12/12/1971 to 12/12/1971 (one day only), 01/12/1972  to 01/12/1972 (one day only)."  In November 2014, a formal finding of inability to corroborate Vietnam Agent Orange or other herbicide exposure was issued, noting it was found that information required to verify Vietnam Agent Orange or other herbicide exposure was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRCC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records. 

Although the RO was unable to determine whether or not the Veteran served in the Republic of Vietnam and found information was insufficient to conduct further research, the Board disagrees.  The Veteran's Marine unit records have not yet been obtained and may contain additional information regarding temporary missions conducted by members of the unit, to include missions in or around Vietnam that could be relevant to the claims.  Therefore, upon remand, the unit records for TG 79.4 SLF-A from October 1971 to January 1972 should be obtained.  

Additionally, these issues must be remanded in order to obtain the deck logs from the USS Tripoli to attempt to verify the appellant's reports that the Veteran was in the Republic of Vietnam during service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. All available unit records or command chronologies for TG 79.4 SLF-A from October 1971 to January 1972 should be associated with the claims file and made available for the Board's review.  Any negative response must be fully documented for the claims file.  

2. Also, obtain and review deck logs from the USS Tripoli from October 1971 to January 1972.  Any negative response must be fully documented for the claims file. 

3. After completion of the above, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




